In a proceeding to modify a prior child support order, (1) the father of the two children involved therein appeals from an order of the Family Court, Queens County, dated March 27, 1973 and made after a hearing, which increased the child support direction from $25 per week to $45 per week for each child and awarded petitioner’s counsel a fee of $1,200, plus $93.15 for disbursements; and (2) petitioner cross-appeals from so much of the order as limited the child support increase as above stated. Order modified, on the facts, by decreasing the counsel fee award to $800. As so modified, order affirmed, without costs. In our opinion, the facts and circumstances herein do not support an award of counsel fees greater than $800. Wre have taken into consideration the $200 already paid counsel by *581petitioner. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.